DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/139,857, filed on 09/24/2018.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 10/20/2020 and 12/21/2021. An initialed copy is attached to this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10 and 12 of U.S. Patent No. 10,845,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the meta device of the patent has the same structural composition and use as the beam steering apparatus of the current application.
Claim Objections
Claim 3 is objected to because of the following informalities: improper dependency.  Appropriate correction is required. For the purpose of continuing examination, it is assumed that claim 3 depends on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al. (WO 2018/140829), hereinafter “Atwater”, in view of Huh et al. (USP No. 6,150,220), hereinafter “Huh”.
Regarding claim 1, Atwater discloses a beam steering apparatus (Abstract) comprising: a mirror (125) (see Fig. 1, Paragraphs 24, 28); a refractive index modulation layer (120) disposed on the mirror (125) (see Fig. 1, Paragraphs 24, 26, 28, 43); a nanoantenna (115) on the refractive index modulation layer (120) (see Fig. 1, Paragraph 24); and an insulating layer (105) disposed between the nanoantenna and the refractive index modulation layer (see Fig. 1, Paragraphs 28, 30), wherein the insulating layer has a thickness distribution in which a first thickness of the insulating layer on a central region of the mirror a second thickness of the insulating layer on an edge region of the mirror (see Fig. 11b), wherein a refractive index of the refractive index modulation layer (120) is modulated to control propagation direction of beam (Paragraphs 22, 24, 26). Atwater discloses the claimed invention but does not specify a first thickness of the insulating layer is less than a second thickness of the insulating layer. In the same field of endeavor, Huh discloses a first thickness of the insulating layer (39) is less than a second thickness of the insulating layer (39) (see Fig. 3D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Atwater with a first thickness of the insulating layer is less than a second thickness of the insulating layer of Huh for the purpose of providing enhanced reliability of the insulation layer (Col. 4, Lines 11-19). Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Atwater and Huh teach the apparatus as is set forth above for claim 1, Huh further discloses wherein the second thickness of the insulating layer in the edge region than the first thickness of the insulating layer in the central region (see Fig. 3D). Atwater and Huh disclose the claimed invention, but do not specify is 1.5 times or more. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Atwater and Huh with is 1.5 times or more for the purpose of providing enhanced reliability of the insulation layer (Col. 4, Lines 11-19 of Huh). Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, Atwater and Huh teach the apparatus as is set forth above for claim 1, Huh further discloses wherein a maximum length element of the edge region than the first thickness of the insulating layer in the central region (see Fig. 3D). Atwater and Huh disclose the claimed invention, but do not specify is 2 times or more. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Atwater and Huh with is 2 times or more for the purpose of providing enhanced reliability of the insulation layer (Col. 4, Lines 11-19 of Huh). Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 4, Atwater and Huh disclose the claimed invention, but do not specify wherein, the insulating layer has a thickness distribution in which a third thickness of the insulating layer in a neighboring region, that is adjacent to the mirror in a lateral direction, is greater than a fourth thickness of the insulating layer in a non-neighboring region, that is further than the neighboring region from the mirror in the lateral direction. Such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Atwater and Huh with wherein, the insulating layer has a thickness distribution in which a third thickness of the insulating layer in a neighboring region, that is adjacent to the mirror in a lateral direction, is greater than a fourth thickness of the insulating layer in a non-neighboring region, that is further than the neighboring region from the mirror in the lateral direction for the purpose of providing enhanced reliability of the insulation layer (Col. 4, Lines 11-19 of Huh).
Regarding claim 5, Atwater further discloses wherein the nanoantenna comprises at least one of a metal material and a semiconductor material (Paragraphs 29-31). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 6, Atwater further discloses wherein the insulating layer comprises at least one of silicon oxide, silicon nitride, aluminum oxide, and hafnium oxide (Paragraph 28).
Regarding claim 7, Atwater further discloses  wherein the mirror comprises a conductive material (Paragraph 28).
Regarding claim 8, Atwater further discloses, wherein the refractive index modulation layer comprises an oxide semiconductor (Paragraph 28).
Regarding claim 9, Atwater further discloses further comprising an electrode wire electrically connected to the nanoantenna (Paragraphs 55, 57).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            10/20/2022